DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent Publication 20040267330 A1).
As to claims 1 and 19, Lee et al. discloses delivering neurostimulation to tissue of a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user (see Abstract) comprising: delivering the neurostimulation according to a stimulation program specifying a present stimulation field set including one or more stimulation fields each defined by a set of active electrodes selected from the plurality of electrodes (e.g., paragraphs 8-14 and 20-21; also see Figure 4); setting the present stimulation field set to an initial stimulation field set specifying a plurality of stimulation fields (e.g., paragraphs 53-59) and allowing for the delivery of the neurostimulation to produce an intended effect in the patient (e.g., paragraphs 53-59; also see Figures 4-5B and 7, for example); and identifying an optimal stimulation field set that satisfies one or more optimization criteria by removing one or more stimulation fields from the initial stimulation field set (e.g., paragraphs 55-61; also see Figure 7, for example), the optimal stimulation field set including one or more stimulation fields based on a subset of the plurality of stimulation fields of the initial stimulation field set (e.g., Figures 7-8; also see claims 1-7 on page 12).
As to claim 2, Lee et al. discloses the one or more stimulation fields are each further defined by a distribution of energy of the neurostimulation over the active electrodes (e.g., paragraph 75).
As to claims 3 and 20, Lee et al. discloses identifying the optimal stimulation field set comprises: removing at least one stimulation field from the present stimulation field set to update the present stimulation field set (e.g., paragraphs 75-89); causing the stimulation device to deliver the neurostimulation according to the stimulation program specifying the present stimulation field set (e.g., see Figures 5A-5B and 7); receiving a response signal indicative of effects of the neurostimulation delivered according to the stimulation program specifying the present stimulation field set (e.g., paragraphs 73-75; also see Figures 4-5B and 7, for example); reverting the present stimulation field set to the pre-update present stimulation field set in response to the response signal indicating an unacceptable change to the effects indicated by the response signal (e.g., paragraphs 85-86); and repeating the removing, causing, receiving, and reverting until the present stimulation field set is determined to be the optimal stimulation field set according to the one or more optimization criteria (e.g., paragraphs 75-89, also see Figures 5A-5B and 7, for example).
As to claim 4, Lee et al. discloses receiving the response signal comprises receiving a user input indicating the patient's perception of the delivery of the neurostimulation (e.g., paragraphs 11 and 84-85).
As to claim 5, Lee et al. discloses reverting the present stimulation field set to the pre-update present stimulation field set in response to the response signal indicating the unacceptable change to the effects indicated by the response signal comprises reverting the present stimulation field set to the pre-update present stimulation field set in response to the response signal indicating at least one of a decrease in the intended effect or an increase in an unintended effect (e.g., paragraphs 98-100).
As to claim 6, Lee et al. discloses after the reverting in response to the response signal indicating the increase in the unintended effect, adding to the present stimulation field set one or more blocking fields to which the delivery of the neurostimulation has a blocking effect in preventing the delivery of the neurostimulation from causing the unintended effect or reducing the unintended effect (e.g., paragraphs 98-100).
As to claim 7, Lee et al. discloses after the reverting in response to the response signal indicating the increase in the unintended effect, modifying a shape of the present stimulation field set to prevent the delivery of the neurostimulation from causing the unintended effect or reduce the unintended effect (e.g., paragraphs 64-66).


As to claim 8, Lee et al. discloses analyzing the received response signal to produce effects information allowing for determination of whether the present stimulation field set is the optimal stimulation field set based on the one or more optimization criteria (e.g., paragraphs 75-89, also see Figures 5A-5B and 7, for example).
As to claim 9, Lee et al. discloses the effects information indicates the unacceptable change to the effects of the neurostimulation delivered according to the stimulation program specifying the present stimulation field set (e.g., paragraphs 98-100).
As to claim 10, Lee et al. discloses declaring the present stimulation field set to be the optimal stimulation field set in response to the effects information indicating that the intended effect is maintained without causing an unintended effect (e.g., paragraphs 98-100).
As to claim 11, Lee et al. discloses declaring the present stimulation field set to be the optimal stimulation field set in response to the effects information indicating that the intended effect is maintained with energy of the delivered neurostimulation being minimized (e.g., paragraph 101).
As to claim 12, Lee et al. discloses declaring the present stimulation field set to be the optimal stimulation field set in response to the effects information indicating that the intended effect is maintained while one or more unintended effects are minimized (e.g., paragraphs 100 and 102).
As to claim 13, Lee et al. discloses identifying the optimal stimulation field set comprises identifying the optimal stimulation field set identified from a list of test stimulation field sets, and the repeating comprises repeating the removing, causing, receiving, and reverting until each test stimulation field set on the list is set to the present stimulation field set to result in the effects information allowing for the optimal stimulation field set to identified from the list for best satisfying the one or more optimization criteria (e.g., paragraphs 75-89, also see Figures 5A-7, for example).
As to claim 14, Lee et al. discloses delivering neurostimulation to tissue of a patient using a stimulation device coupled to a plurality of electrodes and controlling the delivery of the neurostimulation by a user (see Abstract) comprising: a programming control circuit (programmer, see Figure 1) configured to program the stimulation device for delivering the neurostimulation according to a stimulation program specifying a present stimulation field set including one or more stimulation fields each defined by a set of active electrodes selected from the plurality of electrodes (e.g., paragraphs 47-55); and a stimulation control circuit (IMD, depicted in Figure 1) configured to determine the stimulation program, the stimulation control circuit including field programming circuitry configured to: set the present stimulation field set to an initial stimulation field set specifying a plurality of stimulation fields (e.g., paragraphs 53-59) and allowing for the delivery of the neurostimulation to produce an intended effect in the patient(e.g., paragraphs 53-59; also see Figures 4-5B and 7, for example); and identify an optimal stimulation field set that satisfies one or more optimization criteria by removing one or more stimulation fields from the initial stimulation field set (e.g., paragraphs 55-61; also see Figure 7, for example), the optimal stimulation field set including one or more stimulation fields based on a subset of the plurality of stimulation fields of the initial stimulation field set(e.g., Figures 7-8; also see claims 1-7 on page 12).
As to claim 15, Lee et al. discloses the field programming circuitry configured to identify an optimal stimulation field set by: removing at least one stimulation field from the present stimulation field set to update the present stimulation field set (e.g., paragraphs 75-89); causing the stimulation device to deliver the neurostimulation according to the stimulation program specifying the present stimulation field set (e.g., see Figures 5A-5B and 7); receiving a response signal indicative of effects of the neurostimulation delivered according to the stimulation program specifying the present stimulation field set (e.g., paragraphs 73-75; also see Figures 4-5B and 7, for example); reverting the present stimulation field set to the pre-update present stimulation field set in response to the response signal indicating an unacceptable change to the effects indicated by the response signal (e.g., paragraphs 85-86); and repeating the removing, causing, receiving, and reverting until the present stimulation field set is determined to be the optimal stimulation field set according to the one or more optimization criteria (e.g., paragraphs 75-89, also see Figures 5A-5B and 7, for example).
As to claim 16, Lee et al. discloses a user input device (see Figure 1, for example) configured to receive a user input indicative of the patient's perception of the delivery of the neurostimulation, and wherein the stimulation control circuit further comprises: a response input configured to receive a response signal indicative of effects of the neurostimulation, the response signal including the received user input (e.g., paragraphs 11 and 84-85); and response analysis circuitry configured to analyze the received response signal and produce effects information allowing for the determination of whether the present stimulation field is the optimal stimulation field set according to the one or more optimization criteria (e.g., paragraphs 75-89, also see Figures 5A-5B and 7, for example).
As to claim 17, Lee et al. discloses the field programming circuitry is configured to declare the present stimulation field set to be the optimal stimulation field set in response to the effects information indicating that the intended effect is maintained without causing an unintended effect (e.g., paragraphs 98-100).
As to claim 18, Lee et al. discloses the field programming circuitry is configured to identify the optimal stimulation field set from a list of test stimulation field sets, and the repeating comprises repeating the removing, causing, receiving, and reverting until each test stimulation field set on the list is set to the present stimulation field set to result in the effects information allowing for the optimal stimulation field set to identified from the list for best satisfying the one or more optimization criteria (e.g., paragraphs 75-89, also see Figures 5A-7, for example).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792